Citation Nr: 1106301	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for bilateral 
foot injury residuals with rheumatoid arthritis and 
osteoarthritis.  

2.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for a bilateral 
ankle disorder due to foot injuries with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to June 1962.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Waco, Texas.  The RO determined that while new and material 
evidence had been submitted sufficient to reopen the claims, the 
claims were thereafter again denied.  

As to the request to reopen the previously denied claims for 
service connection for bilateral foot and ankle disorders on the 
basis of new and material evidence, the Board notes that the RO 
has already considered this claim on a de novo basis.  However, a 
determination on whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed before 
the Board may consider an underlying claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of 
the RO's action, the Board must initially address the question of 
whether new and material evidence has been presented to reopen 
the claims.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2009); 38 
C.F.R. § 3.156a (2010).

The Veteran testified at a hearing conducted in October 2009 at 
the RO by the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony (transcript) is associated 
with the claim file.  


FINDINGS OF FACT

1.  An April 2003 RO rating decision last finally denied the 
Veteran's claims of service connection for bilateral foot injury 
residuals with rheumatoid arthritis and osteoarthritis and for a 
bilateral ankle disorder due to foot injuries with 
osteoarthritis.

2.  The evidence submitted since the April 2003 RO rating 
decision, when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claims of service connection.

3.  The Veteran's currently demonstrated arthritis of the feet 
and ankles is shown as likely as not to have had its clinical 
onset during the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the 
previously denied claim of service connection for bilateral foot 
injury residuals with rheumatoid arthritis and osteoarthritis.  
38 U.S.C.A. §§ 5103, 5103A(d)(2)(f), 5108, 7105 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2010).  

2.  New and material evidence has been presented to reopen the 
previously denied claim of service connection for a bilateral 
ankle disorder due to foot injuries with osteoarthritis.  38 
U.S.C.A. §§ 5103, 5103A(d)(2)(f), 5108, 7104 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159 (2010).  

3.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral foot injury residuals with rheumatoid arthritis and 
osteoarthritis were incurred during service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).


4.  Resolving all reasonable doubt in the Veteran's favor, a 
bilateral ankle disorder due to foot injuries with osteoarthritis 
was incurred during service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  VCAA has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and not 
yet final as of that date.  

The Board has considered this legislation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  

However, given the favorable action taken hereinbelow, the Board 
finds that further discussion of VCAA is not required at this 
point.  

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  


New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty in the 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
or aggravated in service.  38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder, 
there must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  


The United States Court of Appeals for Veterans Claims has held 
that the Board is required to review all of the evidence 
submitted by a claimant since the last final disallowance of a 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.  

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in conjunction 
with the objective medical evidence.  

Factual Basis

The evidence associated with the claims folder since the April 
2003 RO rating decision includes private and VA medical records 
and the testimony proffered by the Veteran in support of the 
claims.  

The claim of service connection for a bilateral foot disorder was 
first denied in a January 1977 RO rating decision.  After 
receiving notice of the denial in January 1977, the Veteran did 
not appeal the claim.  


In September 1990, the Veteran applied to reopen the claim of 
service connection concerning his feet.  The RO again, by letter, 
denied the claim in February 1991.  The Veteran again did not 
appeal the denial of his claim.  

The claim of service connection for a bilateral ankle disorder 
was denied by the RO as part of an April 2003 rating decision.  
The RO found that the service medical records showed neither 
complaints of, diagnoses, or treatment pertaining to ankle injury 
or disease.  The claim was denied upon a finding that the Veteran 
did not have a bilateral ankle disorder which either occurred in, 
or was caused by, his service.  

Also as part of the April 2003 rating decision, service 
connection for a bilateral foot injury was denied.  Similarly, 
the RO found that no evidence of complaints, diagnoses, or 
treatment pertaining to the Veteran's feet during his military 
service.  The Board parenthetically observes that a May 1959 
health record notes complaints of a sore heel; which heel, left 
or right, was not reported.  A diagnosis was not supplied.  A May 
1962 health record shows that the Veteran was seen after stumping 
his left little toe.  "Jam sprain" was diagnosed.  No clinical 
findings regarding either his feet or ankles was mentioned as 
part of any other service treatment record, including the report 
of his May 1962 discharge examination.  The claim was denied upon 
a finding that the Veteran did not have a bilateral foot disorder 
which was either occurred in or caused by his service.  The 
Veteran did not perfect an appeal of this RO decision.  To this, 
the Board does not that the Veteran submitted a notice of 
disagreement to these claims in August 2003, and a statement of 
the case was issued in September 2003.  The Veteran, however, did 
not perfect his appeal by the submission of a timely substantive 
appeal.  As such, regarding the feet and the ankles, the April 
2003 RO decision is final.  38 U.S.C.A. § 7105.  The claims may 
not be reopened unless new and material evidence is received.  38 
U.S.C.A. § 5108.

An April 2003 letter from a private physician, C.J.B., MD, shows 
that the Veteran had a longstanding history of pain in both feet 
and both ankles.  The physician opined that the Veteran had 
rheumatoid arthritis which was aggravated by the traumatic events 
which occurred during the Veteran's military service.  


An April 2005 VA X-ray report shows findings of rheumatoid 
changes of the feet.  

A September 2005 letter from a VA physician, C.A.S., MD, shows 
that she had examined the Veteran and reviewed of the record.  
She opined that the currently existing medical condition of 
osteoarthritis was "possibly" related to an injury, disease, or 
event that occurred during the Veteran's military service.  

A September 2005 letter from C.J.B., MD, shows that he indicated 
that he was treating the Veteran for chronic pain in the ankles 
and feet.  He added that the Veteran had known degenerative joint 
disease of the ankles and feet.  He dated the onset of these 
symptoms to the Veteran's military service from 1958 to 1962.  
The physician mentioned that the Veteran had documented medical 
treatment for this condition since 1963.  Dr. C.J.B. opined that 
the Veteran's present condition of osteoarthritis of the feet and 
ankles was related to disease or injury which occurred during the 
Veteran's years of military service.  He concurred with the 
above-mentioned medical assessment supplied by the VA physician, 
C.A.S.

The Veteran was afforded a VA orthopedic examination in December 
2005.  The examiner mentioned that he was tasked with providing 
an opinion on the likelihood of the Veteran's osteoarthritis of 
the feet and ankles being related to injuries sustained while in 
the military.  The examiner commented on the above-discussed 
private and VA medical opinions.  The examiner opined that the 
Veteran's military service constituted a "contributory factor" 
- in the amount of 20% -- to his current bilateral arthritis of 
the feet and ankles.  

Dr. C.A.S., as part of a March 2007 letter, opined that because 
of the extremely atypical presentation of arthritis, the 
Veteran's history of severe injury in the service, and in light 
of the progressive nature of his arthritis, that it was more 
likely than not that the Veteran developed an unusual form of 
arthritis precipitated by his service injury.  

Finally, and of significant note, a November 1962 letter from Dr. 
M.J.B, received by VA in October 2009, shows that the physician 
noted that he had treated the Veteran since 1954.  The Veteran 
was noted to have been seen in November 1962, with complaints of 
swollen feet and painful ankles.  X-ray examination completed 
that same day were noted to show the presence of osteoarthritis 
of the feet and rheumatoid arthritis of the feet and ankles.  The 
letter also mentioned that the "mp" (metacarpal phalangeal) 
joints of the feet showed tenderness, and shortening of the toes 
was evident.  Limitation of motion on the metatarsal joints of 
the great toes, as well as other toes was also documented.  
Considerable destruction of the mp joints of the feet was also 
reported.  The physician, as part of the letter, opined that the 
Veteran's feet disorders likely occurred from an injury sustained 
during his years of military service.  

The Board finds that this new evidence, when considered in 
conjunction with the evidence previously of record, relates to 
previously unestablished facts that tend to substantiate the 
Veteran's claims.  

The Board also finds that this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the April 2003 
decision and, when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
Veteran's claims and raises a reasonable possibility of 
substantiating the claims.

Hence, the Board finds that new and material evidence has been 
received to reopen the Veteran's claims.  38 C.F.R. § 3.156.  
Given the fully favorable action taken hereinbelow, the Board's 
proceeding with its review of the merits of the claim results in 
no prejudice to the Veteran.  

As mentioned, the most recent evidence includes both private and 
VA medical opinions which, essentially, related the Veteran's 
current bilateral arthritis of the feet and ankles to service-
related "injury."  See November 1962 private medical opinion 
and March 2007 VA opinion.  Regarding these two cited opinions, 
as well as the other opinions discussed above pertaining to the 
existence of an etiological relationship between injuries 
sustained by the Veteran in service and his presently diagnosed 
arthritis of the feet and ankles, the Board notes that a medical 
opinion is not entitled to any weight "if it contains only data 
and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  The Board notes that it is not discounting the 
above-mentioned private and VA nexus opinions due to the fact 
that the respective examiners did not have an opportunity to 
review the appellant's claims folder, but, instead, because the 
opinions lacked sufficient explanation for the proffered opinions 
that was consistent with the other evidence of record including 
the service treatment records.  Id.  As reported above, the 
Veteran's service treatment records do not, in the opinion of the 
Board, show that he sustained chronic foot and ankle injuries 
while in the military.  

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).

Finally, however, on review of the record, the Board finds that, 
as indicated as part of the November 1962 letter supplied by the 
private treating physician of the Veteran, M.J.B, the Veteran had 
osteoarthritis of the feet and rheumatoid arthritis of the feet 
and ankles at that time.  This diagnosis of arthritis, as well as 
the cited related symptoms - occurring within a year of the 
Veteran's date of discharge from active service -- reported to be 
present at time, in resolving all doubt in the Veteran's favor, 
demonstrate that they were manifested to a compensable degree.  
See 38 C.F.R. §§ 3.307, 3.309.  

Moreover, the Board now finds the evidence shows that the 
currently diagnosed arthritis of the feet and ankles as likely as 
not had its clinical onset during the Veteran's period of active 
service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for bilateral foot injury residuals with rheumatoid 
arthritis and osteoarthritis and for a bilateral ankle disorder 
due to foot injuries with osteoarthritis is warranted.  


ORDER

As new and material evidence has been submitted to reopen the 
claims of service connection for bilateral foot injury residuals 
with rheumatoid arthritis and osteoarthritis and for a bilateral 
ankle disorder due to foot injuries with osteoarthritis, the 
appeal to this extent is allowed.  

Service connection for bilateral foot injury residuals with 
rheumatoid arthritis and osteoarthritis is granted.  

Service connection for a bilateral ankle disorder due to foot 
injuries with osteoarthritis is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


